In an action by the conservator of the property of Victoria Greenidge, inter alia, to recover damages from Evelyn Winters based on fraud and conversion, James Daly appeals from an order of the Supreme Court, Queens County (Hyman, J.), dated March 30,1982, which directed that he appear for a pretrial deposition as a nonparty witness. Order affirmed, with $50 costs and disbursements. In our view, plaintiff has shown that the court-ordered deposition of appellant is necessary in order to fully prepare for trial in the action for fraud and conversion. Consequently, the “special circumstances” requirement of CPLR 3101 (subd [a], par [4]) has been met. Damiani, J. P., Gulotta, O’Connor and Brown, JJ., concur.